DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/10/2021 is acknowledged. The traversal is on the grounds that there is not a serious search burden due to the likelihood that the searches for the groups would overlap. This is not found persuasive because separate classification is sufficient to establish serious search burden see page 3 of the restriction requirement dated 3/9/2021. Furthermore, the groups contain different statutory categories of inventions (methods and products) which have different considerations (separate status) and would require different search strategies to accommodate this fact. The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/363,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 5: Claim 1 ‘631 requires a thermal spray with a wear resistant element, an intermediate layer, an outer layer, and a binder material. Where the intermediate layer encapsulates 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman US Pg Pub 2002/0069592.
Claim 1: Sherman discloses a method of making a product or coating with an abrasive core particle coated with metal layers (Abstract, [0002], and deposit [0009]). Sherman discloses that the abrasive core particles are useful in wear applications ([0006], [0020] ,and [0032]), this corresponds to a wear resistant element. Sherman teaches the abrasive core particles (e.g. diamond) are coated with a first coating layer (e.g. ruthenium) corresponding to an intermediate layer and a second coating (e.g. nickel) corresponding to the round outer layer ([0036] and claims 18 & 24). Sherman discloses the first deposited metal is metallurgically bonded to the abrasive core particle ([0009] and [0012]) and is bondable to the binder/matrix as both can be metal ([0012]). Sherman discloses the core particle can be spherical and the deposited layers are approximately uniform in thickness meaning they would take on the shape of the underlying layer ([0016]). Thus, the outer coating is round. Sherman teaches that particles can be dispersed in a matrix/binder ([0012]). 

Claim 2: The composite is made into a brazing rod ([0022]). 
Claim 3: Sherman discloses two separate heating steps in preparing the material ([0026] and [0027]). Sherman discloses melting the braze alloy when forming the brazing object ([0029] and [0030]). 
Claim 4: Sherman discloses the matrix/binder melts to flow between the coated particles and the particles are dispersed in the matrix ([0017] and [0018]). This meets the limitation as the matrix/binder/brazing alloy would be continuous. 
Claim 5: Sherman discloses the material is used in brazing, which entails forming a coating ([0022]). 
Claim 6: Sherman discloses two metal coatings which are metallurgically bonded ([0012], [0036], and claim 24). 

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClain US Pg Pub 2008/0202821.
Claims 1 and 6: McClain discloses a drill bit with core particles corresponding to the wear resistant element, two encapsulating layers (corresponding to the intermediate layer and the round outer layer), and dispersing the encapsulated particles in a matrix material corresponding to the binding material (Abstract and figure 5). McClain discloses the materials are bonded after the application of heat (claim 1). 
Claims 7-9: McClain discloses that the binder/matrix material is melted and flows around the particles ([0018]). McClain discloses that the binder material infiltrates the outer encapsulated layer 31 and contacts the inner layer ([0018]). Thus the outer round layer is penetrated by the binder and is metallurgically bonded to the inner layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McClain US Pg Pub 2008/0202821 as applied to claim 1 above, further in view of Gush US Pg Pub 2012/0009345.
Claim 10: McClain discloses all the features of claim 1. McClain teaches that the middle layer can include tungsten and titanium carbide (McClain [0015]). 
McClain does not teach an outer layer that is considered a cermet. 
Gush teaches a method of forming particles with an ultra-hard core encapsulated in a binder (Gush Abstract and [0008]). The core particles can include diamond (Gush [0018]), which is the same material in the preferred embodiment of McClain (McClain Abstract). Gush teaches adding a cermet as the outer coating of the particles to improve wear resistance (Gush [0021], [0040], and [0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the particles taught by McClain by adding an additional outer layer 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pg Pub 2005/0022457 Abstract and figure 1
US 3,254,970 figure 2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736